Citation Nr: 0617569	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-12 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for eye problems.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from March 1991 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and May 2003 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection for bilateral hand and finger soreness, 
claimed as carpal tunnel syndrome, was denied in a May 2003 
rating decision.  The veteran filed a timely Notice of 
Disagreement, and a Statement of the Case (SOC) was issued in 
July 2005.  However, subsequently no substantive appeal was 
filed and therefore that claim is not before the Board for 
appellate consideration.  

In February 2006, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e), 
with the undersigned Veterans Law Judge located in 
Washington, D.C., and the veteran testifying at the RO.

The service connection claim for diabetes mellitus is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  Decreased vision, diagnosed as astigmatic myopia, was 
noted at the time the veteran entered active service, and the 
competent and probative medical evidence of record clearly 
and unmistakably preponderates against a finding that the 
pre-existing vision loss disorder was permanently aggravated 
by service or was subject to a super-imposed injury, or that 
the veteran has decreased vision otherwise related to his 
period of active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension either had its onset in service, or pre-existed 
service and was permanently worsened therein, or that 
hypertension was manifested to a degree of ten (10) percent 
or more within one year after service separation.


CONCLUSIONS OF LAW

1.  Vision loss pre-existed active military service and was 
not aggravated therein, and decreased vision, including 
astigmatic myopia, was not incurred during service.  38 
U.S.C.A. §§ 1110, 5100-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005); 70 
Fed. Reg. 23,027-20 (May 4, 2005).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, the veteran has been provided a 
substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In November 2004 and October 2005 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed January 2004 statement of the case (SOC) and a 
January 2006 supplemental statement of the case (SSOC) 
subsequently issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the January 2004 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has recently stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims (aside from that identified in 
the Remand below) has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The claims for 
service connection are being denied, thereby rendering moot 
any concerns as to a rating or effective date for those 
issues.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The record includes a pre-service October 1989 report from an 
optometrist indicating that the veteran's uncorrected 
bilateral distant vision was 20/80 and his near vision was 
20/30+, corrected to 20/20 with glasses.  It was noted that 
the veteran had nearsightedness with astigmatism.  

The service medical records (SMRs) include a pre-employment 
physical examination dated in May 1990 which shows that the 
veteran's blood pressure was 120/86.  The May 1990 enlistment 
examination report reveals that the veteran's blood pressure 
was 122/84.  Distant vision was 20/200 bilaterally corrected 
with glasses to 20/30 (right eye) and 20/40 (left eye).  Near 
vision was 20/40 (right eye) and 20/30 (left eye) corrected 
with glasses to 20/30 (right eye) and 20/25 (left eye).  
Vision testing conducted in July 1994 revealed visual acuity 
corrected to 20/20 bilaterally.  

The veteran was seen in February 1996 for a high blood 
pressure check after increased blood pressure was noted one 
time.  At that time, a blood pressure reading of 130/88 was 
made.  The veteran underwent blood sugar testing in April 
1996 at which time his blood pressure was 118/78.  The 
veteran was seen in April 1997 with complaints of blurred 
vision.  It was noted that his prescription was 2 years old.  
The veteran had no other visual complaints.  Myopia and 
astigmatism were assessed and his prescription was updated.  

The veteran's October 1997 separation examination reflects 
that blood pressure was 134/82.  Distant vision was 20/200 
bilaterally corrected with glasses to 20/20 bilaterally; near 
vision was 20/100 bilaterally corrected with glasses to 20/25 
(right eye) and 20/20 (left eye).  Myopia was noted on the 
report.

The record contains a chronological medical history, 
apparently prepared by the veteran, showing that he underwent 
eye examinations which revealed nearsightedness with 
astigmatism in October 1989, March 1991, December 1994, April 
1997, and June 1997.  

A VA general medical examination of June 1998 reflected that 
the veteran's blood pressure was 140/80.  

A VA eye examination was conducted in July 1998.  The veteran 
complained that his eyes were light sensitive and watery when 
exposed to direct sunlight.  Uncorrected distance vision was 
5/70 (right eye) and 5/200 (left eye).  With glasses distant 
vision was corrected to 20/40 (right eye) and 20/20 (left 
eye).  The pupils were equal, round and reactive to light 
without a pupillary defect.  There was no indication of 
excess photophobia.  An impression of normal eye examination 
with incompletely corrected myopia, right eye, was made.  

Private medical records of Dr. C, dated in February 2001 
indicate that the veteran complained of a 2 week history of a 
headaches and seeing spots in both eyes.  Blood pressure was 
140/80. Pupils were equal, reactive to light and 
accommodation.  An assessment of visual change by history was 
made.  

The record contains a February 2002 medical statement from 
Dr. R indicating that the veteran had been a patient there 
since July 2001 and that he had been followed for 
hypertension and for diabetes, which was diagnosed in 1997.  
Later in February 2003, the same statement from Dr. R was 
submitted for the record, except that at that time it was 
noted that the diagnosis was initially made in 1999.  

The veteran indicated that he received private treatment for 
hypertension from Children's Hospital (dates unspecified) and 
from PV Hospital from 1995 forward.  Records from PV Hospital 
show that hypertension was initially diagnosed in January 
2002, at which time blood pressure was 157/80 and it was 
specifically noted that this condition was not previously 
diagnosed.  In October 2003, Children's Hospital indicated 
that it had no records for the veteran.

The veteran presented testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge in February 
2006.  He indicated that medication for hypertension had been 
initially prescribed by VA staff members initially in late 
2004 or early 2005.  The veteran testified that Dr. R had 
treated him for hypertension/high blood pressure during his 
first post-service year.  The record was left open for 30 
days following the hearing to allow for the submission of 
additional evidence, but no additional evidence was 
presented.

III.  Law and Regulations and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) in 
essence held that a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
pre-exists a claimant' s military service, but could be 
granted service connection if manifestations of the disease 
in service constituted aggravation of the condition.  The 
General Counsel further held that congenital or developmental 
defects, as opposed to diseases, cannnot be service connected 
because they are not diseases or injuries under the law; 
however, if superimposed injury or disease occurrs, the 
resultant disability may be service-connected.  Id.


A.  Eye Problems

As to the claimed vision loss, the Board notes that the 
veteran's only currently manifested eye disorders consist of 
myopia (nearsightedness) and astigmatism.  He has no other 
currently diagnosed eye disorders to include any indication 
of diabetic retinopathy.  The evidence in this case clearly 
and unmistakably establishes that in 1989 even prior to the 
veteran's 1990 enlistment examination, nearsightedness with 
astigmatism was identified.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

When the veteran was examined for entry into service, the May 
1990 enlistment examination distant vision was 20/200 
bilaterally corrected with glasses to 20/30 (right eye) and 
20/40 (left eye).  Near vision was 20/40 (right eye) and 
20/30 (left eye) corrected with glasses to 20/30 (right eye) 
and 20/25 (left eye).  

Therefore, the Board concludes that the overall evidence 
clearly and unmistakably establishes that a visual defect for 
distance vision bilaterally pre-existed the appellant's 
military service.  No record disputes the conclusion that the 
veteran's vision loss existed at the time he entered military 
service.  Based upon a review of all the objective medical 
evidence of record, the presence of that pre-existing vision 
loss is unmistakable, and the presumption of soundness at 
entry has been rebutted. See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also Vanerson v. West, 12 Vet. App. 254 (1999) 
(citing Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988) that "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable).  

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Thus, the 
next question, under the second prong of the Wagner analysis, 
is whether the evidence clearly and unmistakably demonstrates 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d at 1097.  As 
discussed below, the objective and competent medical evidence 
of record reflects that there was no permanent aggravation of 
the claimed vision loss during service.

Here, the SMRs reflect the veteran's lack of left and right 
eye distance visual acuity.  The most current VA evaluation 
in 1998 diagnosed incompletely corrected myopia, and as noted 
myopia and astigmatism had been identified prior to the 
veteran's service enlistment.  Myopia, more commonly known as 
nearsightedness, is defined as an error of refraction.  See 
Dorland's Illustrated Medical Dictionary 1094 (28th ed. 
1994).  Myopic astigmatism is also defined as form of 
refractive error.  See VA Adjudication Procedure Manual, M21-
1, Part VI, para. 11.07(b) (Aug. 26, 1996).  Myopia is a 
congenital or development disorder that is not generally 
eligible for disability compensation.  See 38 C.F.R. § 
3.303(c).  Of great significance is the fact that there is no 
medical evidence to show that the veteran's myopic 
astigmatism was subject to a superimposed disease or injury 
during service.

Moreover, it is clear that the veteran's corrected vision 
underwent no chronic worsening as a result of service.  The 
May 1990 enlistment examination revealed that the veteran's 
distant vision was 20/200 bilaterally, corrected with glasses 
to 20/30 (right eye) and 20/40 (left eye).  Near vision was 
20/40 (right eye) and 20/30 (left eye) corrected with glasses 
to 20/30 (right eye) and 20/25 (left eye).  The veteran's 
October 1997 separation examination reflects that distant 
vision was 20/200 bilaterally corrected with glasses to 20/20 
bilaterally; near vision was 20/100 bilaterally corrected 
with glasses to 20/25 (right eye) and 20/20 (left eye).  In 
fact his corrected vision actually improved between 
enlistment and separation.  The July 1998 VA examination 
similarly revealed no chronic worsening of the veteran's 
vision, noting only that the right eye correction was 
incomplete and that the eye examination was otherwise normal.  

Thus, the probative and objective medical evidence of record 
clearly and unmistakably demonstrates that the veteran's pre-
existing vision loss was not permanently aggravated during 
military service.  See Wagner v. Principi, supra; see also 
VAOPGCPREC 3-2004.  Accordingly, the Board finds that the 
preponderance of the objective medical evidence of record is 
against the claim for service connection for eye problems, 
diagnosed as myopic astigmatism.  Thus, this claim must be 
denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 
3.304, 3.306. 

B.  Hypertension

The veteran asserts that service connection for hypertension 
is warranted.  He contends, in essence, that his service 
medical records establish that he had elevated blood pressure 
readings in service, essentially indicative of pre-
hypertension, while serving on active duty, which, in turn, 
establishes that his current diagnosis of hypertension is 
service connected.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The service 
medical records show that the veteran had some elevated blood 
pressure readings during service.  There was, however, no 
diagnosis of hypertension, and the veteran's elevated blood 
pressure readings were sporadic in that they did not remain 
chronically elevated.

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 U.S.C.A. § 
4.104, Diagnostic Code 7101 (2005).  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.  The 
Board notes that during service the veteran had blood 
pressure readings that nearly met the required level to be 
considered hypertensive, but that no such readings were 
actually shown either on enlistment or separation 
examination, even when evaluated in February 1996.  Further, 
when evaluated in June 1998 during the first post-service 
year, a reading of 140/80 was made.  No readings made during 
service or during the first post-service year were 
accompanied by a diagnosis of hypertension, and they do not 
fully meet the VA's definition of hypertension.  

It was not until January 2002 that hypertension was initially 
diagnosed, at which time blood pressure was 157/80 and it was 
specifically commented that hypertension had not previously 
been diagnosed.  This is the first time that hypertension was 
objectively diagnosed by a medical professional.  Therefore, 
there is no objective and/or competent evidence of 
hypertension in service, and no documented manifestation of 
such within one year following the veteran's discharge from 
service.

In his hearing testimony, the veteran indicated that he was 
initially treated for hypertension by Dr. R, possibly as 
early as 1998.  However, the record contains a medical 
statement from Dr. R indicating that the veteran had only 
been a patient of his/her's since July 2001.  

The Board recognizes that the veteran sincerely believes that 
he was essentially pre-hypertensive while in service, which 
he relates to his current diagnosis of hypertension.  We must 
point out that there is no indication that he has the 
requisite professional knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  .

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's currently diagnosed hypertension is causally 
related to service.  The record does not show that the 
disorder of hypertension was present in service or within the 
first post-service year.  Thus, the preponderance of the 
evidence is against granting service connection, either on a 
direct or presumptive basis, and, as a result, the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for eye problems, diagnosed as myopic 
astigmatism, is denied.

Service connection for hypertension is denied.


REMAND

With regard to the veteran's service connection claim for 
diabetes mellitus, during service he underwent blood sugar 
testing in April 1996, at which time glucose testing was 98 
mg.  When tested in October 1997, his glucose reading was 113 
mg, mildly higher than normal, reported to be (75 to 110).  
The blood cholesterol level was normal at that time.  

The record contains a February 2002 medical statement from 
Dr. R indicating that the veteran had been a patient there 
since July 2001 and that he had been followed for diabetes, 
which was diagnosed in 1997.  Later in February 2003, the 
same statement from Dr. R was submitted for the record, 
except that at that time it was noted that the diagnosis was 
initially made in 1999.  However, the earliest clinical 
documentation of a diagnosis of diabetes mellitus is recorded 
in January 2002.  At that time it was also noted that the 
veteran had a history of glucose intolerance diagnosed in 
November 2000.

VA medical records dated in 2004 document a diagnosis of 
diabetes mellitus made in 1998.  

Given the uncertainty associated with the evidence of record, 
the Board finds that a remand is necessary to clarify when 
diabetes mellitus was initially diagnosed, and to obtain all 
supporting records.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide as much detailed 
information pertaining to the dates and 
sources of his earliest treatment for 
diabetes mellitus.  He should be provided 
with any necessary release forms for 
completion and all identified sources 
should be contacted.

2.  The RO should request all VA medical 
records dated from April 1998 forward 
which pertain to the treatment or 
diagnosis of diabetes.  In this regard, 
all of the veteran's glucose testing 
results should be obtained for the 
record.

3.  The RO is requested to contact Dr. R, 
at the Paradise Family Health Center in 
National City, CA, to obtain all the 
veteran's treatment records relating to 
diabetes mellitus dated from 1998 
forward.  In this regard, the veteran has 
indicated that Dr. R treated him for 
diabetes in 1998, but a statement of 
record indicates that he did not 
initially become a patient until July 
2001.  

4.  If, on re-adjudication, the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
January 2006 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


